DISMISS and Opinion Filed April 6, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00872-CV

             IN THE INTEREST OF C.L.R.A, A MINOR CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-55033-2021

                         MEMORANDUM OPINION
                Before Justices Schenck, Molberg, and Pedersen, III
                            Opinion by Justice Schenck
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal to be submitted without a reporter’s record and for appellant

to file her brief within thirty days. When appellant failed to do so, we directed

appellant by postcard to file the brief within ten days and cautioned her that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).



                                       /David J. Schenck/
                                       DAVID J. SCHENCK
                                       JUSTICE

210872F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.L.R.A, A                On Appeal from the 469th Judicial
MINOR CHILD                                  District Court, Collin County, Texas
                                             Trial Court Cause No. 469-55033-
No. 05-21-00872-CV                           2021.
                                             Opinion delivered by Justice
                                             Schenck. Justices Molberg and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered April 6, 2022




                                       –3–